OFFICE   OF THE ATTORNEY    GENERAL   OFTEXAS
                   AUSTIN
Ran.   Gee.   ii.    Sheppard   ” ?8#p   8




             (8)   Gvcrg pXY2Gn~ PIP-c., or ccrpomstfon ecmT
       ductIn& a Zheatrc, p&we of a~~sexxmt, or any
       bushwse ultorpriae     5.n colluectiou     Jim  the o&n&a-
       tion of which a p5ae in the Sarr. of uonoo &
       8owth*      Of valu% is ofrerocl or given to one OP
       wre   patrons   of suc.h theatre, place of w-t,
       op busimss enteqirise, and net glvon to41              pcz-
       trons thoroof pylng the aam charge for any cexm-
       t8l.n Pcwvice* wlwatty,        Gr cut-nt          , shall
       sake 8 ~oz-lflea wnthly myorb on the tueuty-
       fifth day of each nxmth to thy Coqtroller           of
       PublAo Accounts of the State of Texats, shovfsg
       the 6wunt of wcey so glren In @zx?e, and the
       nlue OS all p%zts or amards i3o gl~cin In cennoct-
       itnl8itI.l sucdl buairu?5s anP*        the next prCOti~
       SWXlth.
               @)Thor3 Is hereby levied a,tax 6qf381t6
       tveuty per cent (a$)   of the value of au sach
       wwy,   prites, ax% awards gi~sn in ooxmeotlon
       with the opration of each 8~3 all of the fore-
       f@ag bcsiness oaterppisee, and at the the of
       z&dng t&e rapart to the Goiqtroller     of WlSe
       Atxuunts, tb6 ovwr or operator OS any au&
       bLu3imss &all puy to the state rr%8surer suca ,
       tu upon the totaz   33zalnt of snumzy, pamI,   %xlxI
       avamls so giveu rtnr%ugthe next pr~eiting nautb.. . .f

               AruJ     8 rcadbg    of   the   abate   statute   it   is note3   that
tor the tax to be due, the pris% start be offered or e;iton to
on3 or E~CP0pawn8 of suc41theatm, +we            of axmmnt,    or
busb~ess  entcrpiso  3zxI n%t &yen    to all   patrons theroef pay-
ing the 88me eIlarga SW the colz!lalalty or. 3ntcrtainwnt.     As
usea in thfs statute WC th in&   fillsYOr l  ap a tPh  o an(
                                                           th
                                                           5 esa w
wa uia g 8sth ewo r dlo usta mc.    910a0 not beHOve that mre
                                   ~~
entm.we into tIr3 contest 2.23 the olannor provided Tould sowrtf-
 tute on0 a         patron or cu3toswr     0P'JlrteG Furnltw%    Ccngmy.           If
 t?3c st8tutQ        baa 5a i3a?na%d,     it is sub3Htted    t&at the SapB         l-e-
 salt muldha~obeenacoolrpfishedby   sioplylev@ng                         tb;tzgu
 on th% giving of the pize in aozxm?ctiontit22 the
 the @8C%    Of b~uSiTheS9~ s%thOU$  retie                  pOtrOn%
 of busfwee.        221~ statute  sag not mfxmt to Imy the tan upcm
 all glSta amI prizea, bd aaly upoa those fall%ng within the
 terrje of the statute.   mat   m     ilf th% 5tdd.B  &K--2&t&&t
 thepizeshaflbeI;1Pentopatrol;rsolCt~~irteosederp~
 la oat nets aod our 8nsw6r to year ques3ties      * therefore3 a